Citation Nr: 1810824	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  13-24 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for left rotator cuff tear of the supraspinatus tendon, status post repair, including as secondary to the service-connected degenerative hypertrophy left acromioclavicular joint.

2.  Entitlement to a rating in excess of 10 percent for left calf muscle injury.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to August 25, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to August 2003, when he retired.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In July 2016 the Board remanded the matters for additional development.

The issue of entitlement to service connection for left rotator cuff tear of the supraspinatus tendon, status post repair, including as secondary to the service-connected degenerative hypertrophy left acromioclavicular (ACL) joint is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's symptoms associated with the service-connected left calf muscle injury are mild and include fatigue-pain, but muscle strength is normal.

2.  Prior to August 25, 2010, the Veteran's service-connected disabilities did not prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left calf muscle injury are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Code (Code) 5311 (2017).

2.  The criteria for entitlement to a TDIU prior to August 25, 2010 have not been met.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Legal Criteria, Factual Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts entitlement to a rating in excess of 10 percent for left calf muscle injury.  His claim for an increase was filed in September 2010.  His service-connected left calf muscle injury is currently rated 10 percent pursuant to 38 C.F.R. § 4.73, Codes 5311/5312.

For muscle injury rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.56(d).  The type of injury associated with a "moderate" muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2). 

The type of injury associated with a "moderately severe" muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side. Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a "severe" muscle wound is a through and through or deep penetrating wound due to high velocity missile or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection or sloughing of soft parts, intramuscular binding and scarring.  A history with regard to this type of injury should include evidence showing hospitalization for a prolonged period for treatment of the wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a severe muscle wound are manifested by ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56(d)(4).

Under Codes 5311 and 5312 a 10 percent is warranted for moderate, 20 percent is warranted for moderately severe, and 30 percent is warranted for severe.

On April 2015 VA-contracted knee and lower leg conditions DBQ/examination, the Veteran reported that he tore his left gastrocnemius muscle in 2000, in service.  He did not report the specific injury.  He was given physical therapy, but did not receive any further treatment.  There were no flare-ups that impact the function of the lower leg reported.  He reported that he was able to walk 2 miles with pain, and 400 meters without pain.  Evaluation of the lower left side revealed there were no contributing factors noted.  There was no muscle atrophy noted.  The diagnosis was torn left gastrocnemius tendon.  The Board notes that this examination was deemed inadequate for rating the Veteran's service-connected left calf muscle disability.  The claim was remanded to afford the Veteran another examination, which was conducted March 2017.  

On March 2017 VA-contracted muscle injuries DBQ, the Veteran reported that the onset of symptoms of his muscle injury was in 2000.  It began as a strain calf muscle while he was in an aircraft carrier.  He has not had treatment.  He stated he "just try to walk to help with the muscles."  He reported that the disability has worsened.  The muscle group involved is Group XI, which includes muscles calf (gastrocnemius).  No additional conditions related to his muscle injury were reported.  There were no scars associated with his muscle injury.  His muscle injury did not affect muscle substance or function.  Examination reveals the Veteran had consistent fatigue-pain of his left calf muscle.  Muscle strength testing was normal; strengths were all 5/5.  There was no muscle atrophy.  He did not use an assistive device.  There was no functional impairment of an extremity (due to the Veteran's muscle disability) such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms.  The diagnosis was status post left calf muscle tear.  The impact of the Veteran's left calf muscle disability on his ability to work is no prolonged walking.  The examiner noted there was no change in the diagnosis of left calf muscle injury.  The condition was active at the time of the examination.  The severity of the left calf muscle injury was mild.  The Veteran sustained a muscle tear in his calf; he can still walk.  He has pain in the area, but nothing that would keep him from working or working at a desk-type of job.  

The Board notes that the Veteran's left calf muscle disability is rated under 38 C.F.R. § 4.73, Code 5312 (Muscle Group XII) (as noted in the rating code sheets).  On review of the claims file, especially the March 2017 VA examination report, the Board finds that the Veteran's left calf muscle disability is more appropriately rated under Code 5311 (Muscle Group XI) as this code more accurately describe the muscle function related to his left calf muscle.  Moreover, even though the rating code sheet list the disability under 5312, the April 2017 supplemental statement of the case (SSOC), notes that a 10 percent rating based on a peroneus brevis injury (muscle group XI) has been assigned to the Veteran's left calf muscle disability.  This adjustment in the diagnostic code is not prejudicial to the Veteran because under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries are classified the same.  (i.e., both diagnostic codes (5311 and 5312) classify the muscle function as either slight (0 percent); moderate (10 percent); moderately severe (20 percent); or severe (30 percent).  

Here, the evidence shows the Veteran's symptoms are no more than moderate (10 percent) and therefore do not warrant the next higher (20 percent) rating for left calf muscle injury.  In order to warrant a 20 percent rating the Veteran's left calf muscle injury must be manifested by through and through or deep penetrating wound by small high velocity missile or large low-velocity missile with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  While VA examination in March 2017 showed the Veteran with a lowered threshold of consistent fatigue-pain in his left calf muscle; his muscle strength testing was normal throughout with all strengths 5/5 and there was no impairment of coordination and uncertainty of movement reported.  Thus, based on the foregoing, a rating higher than the current 10 percent assigned is not warranted for the service-connected left calf muscle injury; and the claim for an increased rating must be denied.  

The issue of entitlement to a TDIU is discussed below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017).

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16.  Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the Veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

Prior to August 25, 2010 the Veteran was service-connected for sleep apnea, rated 50 percent; left acromioclavicular degenerative hypertrophy, rated 10 percent; left calf muscle injury, rated 10 percent; bilateral hearing loss, rated 10 percent; degenerative changes right knee, rated 10 percent; right acromioclavicular degenerative hypertrophy, rated 10 percent; skin rash, rated 10 percent; hypertension, rated 0 percent and posttraumatic stress disorder (PTSD), rated 0 percent.  The combined rating was 80 percent from August 5, 2009.

On September 2008 VA examination, the examiner noted that the Veteran's sleep apnea disability had no effect on his usual occupation.  On October 2008 VA examination of the right knee, the examiner noted that the effect of the Veteran's right knee disability on his usual occupation is that he is able to perform all dispatcher duties without hinder, but he gets knee pain when standing up after sitting for more than an hour.  On January 2009 VA PTSD examination, the examiner reported that the overall impact of the Veteran's present psychologic stress does pose fairly consistent, mostly mild to, at times, moderate difficulties for him in occupational interactions.  However, the Veteran reported that overall he was functioning well in his role at work.  On September 2009 VA examination for skin rash, right knee and hypertension disabilities, the examiner noted that the effects of these disabilities on the Veteran's usual occupation was mild to moderate as a supply specialist.  In an August 2010 statement by the Veteran received at the RO in September 2010, he noted that his hypertension and PTSD disabilities were affecting his job.  The RO construed the Veteran's statement as a claim for a TDIU.  

The evidence of record indicates that prior to August 2010, the Veteran did not report nor did the medical evidence support that he was unable to obtain and maintain gainful employment as a result of his service-connected disabilities.  The Board acknowledges the Veteran's September 2011 application for TDIU, which shows the Veteran was employed full-time as a material handler and rigger painter until August 25, 2010.  That information is consistent with the other evidence of record.  In January 2009 the Veteran reported that overall he was functioning well in his role at work.  In September 2009 some of his service-connected disabilities had only a mild to moderate effect on his occupation as a supply specialist.  The evidence of record prior to August 25, 2010 does not indicate that the Veteran was unable to work as a result of service-connected disabilities, but shows he was employed full-time until August 2010.  

As the Veteran was working up until August 2010, the Board finds that there are no unusual or exceptional disability factors warranting referral of the Veteran's claim for TDIU under 38 C.F.R. § 4.16(b).  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to a TDIU prior to August 25, 2010.  The benefit-of-the-doubt rule does not apply and entitlement to a TDIU prior to August 25, 2010 is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to a rating in excess of 10 percent for left calf muscle injury is denied.

Entitlement to a TDIU prior to August 25, 2010 is denied.


REMAND

The Board sincerely regrets the additional delay imposed by another remand, but finds that further development is necessary with respect to the claim for service connection for a left rotator cuff tear.  

The Veteran's service records show he complained about his shoulders during service.  In his December 2002 medical history report at retirement, he reported having painful shoulder described as a separated shoulder in October 2000.  In a June 2003 in service medical assessment for retirement, he noted he had concerns about his shoulders.  In that same document, the health care provider noted bilateral shoulder pains and history of bilateral separations with no surgical repair at that time.  On July 2003 in service post-deployment health assessment, the Veteran noted he had concerns about his left and right shoulders.

The Veteran was afforded VA-contracted examinations in April 2015 and March 2017 to address his service connection claim for left rotator cuff disability.  The Board has found that those examinations are not adequate for deciding the Veteran's claim because the examiners did not provide opinions with rationales with regard to whether the Veteran's left rotator cuff disability is directly related to any of the reported incidents or injury in service.  As such, the opinions are inadequate, in that regard, and remand is necessary for a new opinion to be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board notes that the question of whether the Veteran's current diagnosis of left rotator cuff tear of the supraspinatus tendon was caused by and/or aggravated beyond its natural progression by the Veteran's degenerative hypertrophy of the right and left acromioclavicular joints has been adequately addressed in the March 2017 VA-contracted DBQ medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the likely nature and etiology of his claimed left rotator cuff tear of the supraspinatus tendon.  The claims file, including a copy of this remand, should be provided to the examiner.  Any medically indicated tests should be conducted.  After an examination and review of the entire record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any left shoulder rotator cuff tear of the supraspinatus tendon disability began in or is related to service or any incident of service.

2.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and opportunity to respond, thereafter return the appeal to the Board if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


